DETAILED ACTION
This action is in response to claims filed 11/11/2020 for application 15697598 filed 09/07/2017. Currently, Claims 1-12 are pending. Claims 1 and 4 are amended and claims 7-12 are new.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over S.A. Aamir (S.A. Aamir et al., "A highly tunable 65-nm CMOS LIF neuron for a large scale neuromorphic system," ESSCIRC Conference 2016: 42nd European Solid-State Circuits Conference, “S.A. Aamir”)  in view of Yung et al., (US 8975935 B1, "Yung") and in view of Indiveri. "A low-power adaptive integrate-and-fire neuron circuit." Proceedings of the 2003 International Symposium on Circuits and Systems, 2003. ISCAS'03. Vol. 4. IEEE, (2003, “Indiveri”).
Regarding claim 1, S.A. Aamir teaches, an integrated artificial neuron device, comprising: 
an input node configured to receive an input signal (S.A. Aamir, pg.65, fig. 2(a) element,                         
                            
                                
                                    i
                                
                                
                                    s
                                    y
                                    n
                                    ,
                                     
                                    e
                                    x
                                    c
                                
                            
                            )
                        
                    , an output node configured to deliver an output signal (S.A. Aamir, pg.65, fig. 2(c) element, fire), a reference node configured to receive a reference voltage (S.A. Aamir, pg. 64, fig. 1(b), element,                        
                            
                                
                                    V
                                
                                
                                    r
                                    e
                                    s
                                    e
                                    t
                                
                            
                        
                    ), a supply node (S.A. Aamir, pg. 65, fig. 2(c),                         
                            
                                
                                    i
                                
                                
                                    R
                                    e
                                    f
                                    r
                                
                            
                        
                    ), an integrator circuit configured to receive and integrate said input signal and deliver an integrated signal (S.A. Aamir, pg. 64, sub-sec. A Synaptic Input, fig.2(a) elements                         
                            
                                
                                    i
                                
                                
                                    s
                                    y
                                    n
                                    ,
                                     
                                    E
                                    x
                                    c
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    m
                                    e
                                    m
                                
                            
                        
                    ,“The synaptic input [i.e.,                         
                            
                                
                                    i
                                
                                
                                    s
                                    y
                                    n
                                    ,
                                     
                                    E
                                    x
                                    c
                                
                            
                        
                    ] circuit integrates short current pulses (synaptic events) from 32 synapse circuits onto a passive RC Integrator, before converting them into an equivalent current with the help of a linear transconductor [that outputs                         
                            
                                
                                    v
                                
                                
                                    m
                                    e
                                    m
                                
                            
                        
                    ].”), a generator circuit configured to receive the integrated signal and, when the integrated signal exceeds a threshold, generate the output signal (S.A. Aamir, pgs.64-65, sub-sec. B Spike Generator and Reset, fig. 2(c), elements Vmem, Vthresh, fire, tdelay, “This [generator] circuit consists of a comparator whose output stage is reset after a finite delay via a feedback loop…Once the membrane Vmem crosses the threshold Vthresh, the comparator outputs a logic ’high’, which is pulled to logic ’low’ after a short delay tdelay, essentially generating a digital pulse signal fire [i.e., output signal].”),the refractory circuit including a first MOS transistor having a first electrode that is coupled to the input node, a second electrode that is coupled to the reference node (S.A. Aamir, pg. 65, see fig. 2(c) where the switch on the right is the first MOS transistor that has its first electrode coupled to                         
                            
                                
                                    i
                                
                                
                                    s
                                    y
                                    n
                                    ,
                                     
                                    E
                                    x
                                    c
                                
                            
                        
                     through                         
                            
                                
                                    v
                                
                                
                                    m
                                    e
                                    m
                                
                            
                        
                      and its second electrode coupled to                           
                            
                                
                                    V
                                
                                
                                    r
                                    e
                                    s
                                    e
                                    t
                                
                            
                        
                    ), and a gate that is connected to said output node by a second MOS transistor(S.A. Aamir, pg. 65, see fig. 2(c) where the switch on the left is the second MOS transistor that has its gate coupled to the output node fire) having a first electrode that is coupled to said supply node, a second electrode that is coupled to the gate of the first MOS transistor(S.A. Aamir,  pg. 65, see fig. 2(c) where the switch on the left is the second MOS transistor that has its first electrode coupled to                         
                            
                                
                                    i
                                
                                
                                    R
                                    e
                                    f
                                    r
                                
                            
                        
                      and its second electrode coupled to                         
                            
                                
                                    V
                                
                                
                                    S
                                    S
                                
                            
                        
                     that is coupled to the CMOS invertor coupled to the gate of the first MOS transistor), and a gate that is coupled to the output node(S.A. Aamir, pg. 65, see fig. 2(c) where the switch on the left is the MOS transistor that has its gate coupled to the output node fire).

However Yung teaches a supply node configured to receive a supply voltage (Yung, col. 5 lines 46-47, fig. 3 elements 212, 218, “…the FET 212 is connected to voltage at voltage source 218.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify S.A. Aamir’s integrated artificial neuron device such that the supply node is configured to receive a supply voltage as per Yung. The motivation to do so would be to charge and discharge the capacitor to have a certain RC curve which partly determines the amount of inhibition/delay for a neuron circuit (Yung, col. 5 line 47, fig. 3 elements 216,218  “The voltage source charges capacitor 216….” & col. 6 lines 24-25, fig. 3 elements 204, 260, 218, “The amount of delay of the output pulse 260 from the input pulse 204 may be set by adjusting the Vref voltage 218….”). 
Furthermore, S.A. Aamir does not teach wherein: the refractory circuit further includes a resistive-capacitive circuit coupled between the supply node, the reference node and the gate of the second MOS transistor, said inhibition duration depending on the a constant of said resistive-capacitive circuit.
However Yung teaches wherein the refractory circuit further includes a resistive-capacitive circuit coupled between the supply node, the reference node and the gate of the second MOS transistor (Yung, Col. 5 lines 40-47, fig. 3 elements 212, 214, 218, 216, “Resistor capacitor circuit RC1 has a resistor 214 connected to…FET 212[i.e., the second MOS transistor] and to ground[i.e., the reference node], and has a capacitor 216 connected between the source and drain of the FET 212. The…FET 212 is connected to voltage at voltage source 218 [i.e., the supply node].”), said inhibition duration depending on the a constant of said resistive-capacitive circuit (Yung, Col. 6 lines 24-30, “The amount of delay [i.e., inhibition] of the output pulse 260 [may be set]…by selection of the RC1 and RC2 [constants of the] resistors and capacitors, which determine the exponential rate of dis-charge).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify S.A. Aamir’s integrated artificial neuron device, in view of Yung wherein the refractory circuit further includes a resistive-capacitive circuit coupled between the supply node, the reference node and the gate of the second MOS transistor, said inhibition duration depending on the a constant of said resistive-capacitive circuit. The motivation to do so would be to delay/inhibit an input pulse using a very compact form to do so    ( Yung, Col. 5 lines 23-28, “The delay circuit[] of FIG[]. 3…may also be used to implement delays of an input pulse in many other applications The delay circuit of FIG. 3 is very compact because it uses only two main capacitors, which predominantly determine the area of the circuit.”).
S.A. Aamir does not teach a refractory circuit configured to inhibit integration by the integrator circuit for an inhibition duration after said generation of said output signal by the generator circuit. 
However, Indiveri teaches a refractory circuit configured to inhibit integration by the integrator circuit for an inhibition duration after said generation of said output signal by the generator circuit(Indiveri, pg. IV-822, sec. 3.2 Refractory period, fig. 1, fig. 3,  “As long as                         
                            
                                
                                    V
                                
                                
                                    o
                                    2
                                
                            
                        
                     is high,                         
                            
                                
                                    V
                                
                                
                                    m
                                    e
                                    m
                                
                            
                        
                     is clamped to ground. During this “refractory” period, the neuron cannot spike, as all the input current                         
                            
                                
                                    I
                                
                                
                                    i
                                    n
                                    j
                                
                            
                        
                     is absorbed by                         
                            
                                
                                    M
                                
                                
                                    12
                                
                            
                        
                    .”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify S.A. Aamir’s integrated artificial neuron device in view of Indiveri to teach a refractory circuit configured to inhibit integration by the 
Regarding claim 2, S.A. Aamir as modified in view of Yung and in view of Indiveri teaches the integrated artificial neuron device of claim 1, wherein: the resistive-capacitive circuit includes a capacitor coupled between said supply node and the gate of the first MOS transistor (S.A. Aamir, pg. 65, see fig. 2(c) of the capacitor coupled between                        
                             
                             
                            
                                
                                    i
                                
                                
                                    R
                                    e
                                    f
                                    r
                                
                            
                        
                       and                         
                            
                                
                                    V
                                
                                
                                    S
                                    S
                                
                            
                        
                     that is coupled to the CMOS invertor coupled to the gate of the first MOS transistor), and a resistor coupled between the gate of the second MOS transistor and the reference node(Yung, Col. 5 lines 40-47, fig. 3 elements 212, 214, “Resistor capacitor circuit RC1 has a resistor 214 connected to…FET 212 [i.e., the second MOS transistor] and to ground.” Where ground is coupled to the reference node                        
                             
                            
                                
                                    V
                                
                                
                                    r
                                    e
                                    s
                                    e
                                    t
                                
                            
                        
                    . ). 
	Regarding claim 3, S.A. Aamir as modified in view of Yung and in view of Indiveri, teaches the integrated artificial neuron device of claim 2, wherein: the capacitor is a CMOS capacitor (S.A. Aamir, pg. 64, sub- sec. C Power and Area, “Designed blocks have been                         
                            ×
                        
                    1.9                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     prototype chip is fabricated in a low-K 1P9M 65-nm low-power digital CMOS process….” Which houses the MOS gate capacitors).
Regarding claim 4, S.A. Aamir teaches, an integrated circuit, comprising: 
a network of connected artificial neurons(S.A. Aamir, pg. 63, sec. II Neural Architecture, “The ANC[Analog Network Core] within the analog core is a columnar architecture of edge-connected neurons and synapses, as well as the analog memory cells for the storage of voltage and current biases.”), wherein each artificial neuron comprises an input node configured to receive an input signal (S.A. Aamir, pg.65, fig. 2(a) element,                         
                            
                                
                                    i
                                
                                
                                    s
                                    y
                                    n
                                    ,
                                     
                                    e
                                    x
                                    c
                                
                            
                            )
                        
                    , an output node configured to deliver an output signal (S.A. Aamir, pg.65, fig. 2(c) element, fire), a reference node configured to receive a reference voltage (S.A. Aamir, pg. 64, fig. 1(b), element,                        
                            
                                
                                    V
                                
                                
                                    r
                                    e
                                    s
                                    e
                                    t
                                
                            
                        
                    ), a supply node (S.A. Aamir, pg. 65, fig. 2(c),                         
                            
                                
                                    i
                                
                                
                                    R
                                    e
                                    f
                                    r
                                
                            
                        
                    ), an integrator circuit configured to receive and integrate said input signal and deliver an integrated signal (S.A. Aamir, pg. 64, sub-sec. A Synaptic Input, fig.2(a) elements                         
                            
                                
                                    i
                                
                                
                                    s
                                    y
                                    n
                                    ,
                                     
                                    E
                                    x
                                    c
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    m
                                    e
                                    m
                                
                            
                        
                    ,“The synaptic input [i.e.,                         
                            
                                
                                    i
                                
                                
                                    s
                                    y
                                    n
                                    ,
                                     
                                    E
                                    x
                                    c
                                
                            
                        
                    ] circuit integrates short current pulses (synaptic events) from 32 synapse circuits onto a passive RC Integrator, before converting them into an equivalent current with the help of a linear transconductor [that outputs                         
                            
                                
                                    v
                                
                                
                                    m
                                    e
                                    m
                                
                            
                        
                    ].”), a generator circuit configured to receive the integrated signal and, when the integrated signal exceeds a threshold, generate the output signal (S.A. Aamir, pgs.64-65, sub-sec. B Spike Generator and Reset, fig. 2(c), elements Vmem, Vthresh, fire, tdelay, “This [generator] circuit consists of a comparator whose output stage is reset after a finite delay via a feedback loop…Once the membrane Vmem crosses the threshold Vthresh, the comparator outputs a logic ’high’, which is pulled to logic ’low’ after a short delay tdelay, essentially generating a digital pulse signal fire [i.e., output signal].”), the refractory circuit including a first MOS transistor having a first electrode that is coupled to the input node, a second electrode that is coupled to the reference node (S.A. Aamir, pg. 65, see fig. 2(c) where the switch on the right is the first MOS transistor that has its first electrode coupled to                         
                            
                                
                                    i
                                
                                
                                    s
                                    y
                                    n
                                    ,
                                     
                                    E
                                    x
                                    c
                                
                            
                        
                     through                         
                            
                                
                                    v
                                
                                
                                    m
                                    e
                                    m
                                
                            
                        
                      and its second electrode coupled to                           
                            
                                
                                    V
                                
                                
                                    r
                                    e
                                    s
                                    e
                                    t
                                
                            
                        
                    ), and a gate that is connected to said output node by a second MOS transistor(S.A. Aamir, pg. 65, see fig. 2(c) where the switch on the left is the second MOS transistor that has its gate coupled to the output node fire) having a first electrode that is coupled to said supply node, a second electrode that is coupled to the gate of the first MOS transistor(S.A. Aamir,  pg. 65, see fig. 2(c) where the switch on the left is the second MOS transistor that has its first electrode coupled to                         
                            
                                
                                    i
                                
                                
                                    R
                                    e
                                    f
                                    r
                                
                            
                        
                      and its second electrode coupled to                         
                            
                                
                                    V
                                
                                
                                    S
                                    S
                                
                            
                        
                     that is coupled to the CMOS invertor coupled to the gate of the first MOS transistor), and a gate that is coupled to the output node(S.A. Aamir, pg. 65, see fig. 2(c) where the switch on the left is the MOS transistor that has its gate coupled to the output node fire).
S.A. Aamir does not teach a supply node configured to receive a supply voltage. 
However Yung teaches a supply node configured to receive a supply voltage (Yung, col. 5 lines 46-47, fig. 3 elements 212, 218, “…the FET 212 is connected to voltage at voltage source 218.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify S.A. Aamir’s integrated circuit such that the supply node is configured to receive a supply voltage as per Yung. The motivation to do so would be to charge and discharge the capacitor to have a certain RC curve which partly determines the amount of inhibition/delay for a neuron circuit (Yung, col. 5 line 47, fig. 3 elements 216,218  “The voltage source charges capacitor 216….” & col. 6 lines 24-25, fig. 3 elements 204, 260, 218, 
Furthermore, S.A. Aamir does not teach wherein: the refractory circuit further includes a resistive-capacitive circuit coupled between the supply node, the reference node and the gate of the second MOS transistor, said inhibition duration depending on the a constant of said resistive-capacitive circuit.
However Yung teaches wherein the refractory circuit further includes a resistive-capacitive circuit coupled between the supply node, the reference node and the gate of the second MOS transistor (Yung, Col. 5 lines 40-47, fig. 3 elements 212, 214, 218, 216, “Resistor capacitor circuit RC1 has a resistor 214 connected to…FET 212[i.e., the second MOS transistor] and to ground[i.e., the reference node], and has a capacitor 216 connected between the source and drain of the FET 212. The…FET 212 is connected to voltage at voltage source 218 [i.e., the supply node].”), said inhibition duration depending on the a constant of said resistive-capacitive circuit (Yung, Col. 6 lines 24-30, “The amount of delay [i.e., inhibition] of the output pulse 260 [may be set]…by selection of the RC1 and RC2 [constants of the] resistors and capacitors, which determine the exponential rate of dis-charge).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify S.A. Aamir’s integrated circuit, in view of Yung wherein the refractory circuit further includes a resistive-capacitive circuit coupled between the supply node, the reference node and the gate of the second MOS transistor, said inhibition duration depending on the a constant of said resistive-capacitive circuit. The motivation to do so would be to delay/inhibit an input pulse using a very compact form to do so    ( Yung, Col. 5 lines 23-28, “The delay circuit[] of FIG[]. 3…may also be used to implement delays of an input pulse 
S.A. Aamir does not teach a refractory circuit configured to inhibit integration by the integrator circuit for an inhibition duration after said generation of said output signal by the generator circuit. 
However, Indiveri teaches a refractory circuit configured to inhibit integration by the integrator circuit for an inhibition duration after said generation of said output signal by the generator circuit(Indiveri, pg. IV-822, sec. 3.2 Refractory period, fig. 1, fig. 3,  “As long as                         
                            
                                
                                    V
                                
                                
                                    o
                                    2
                                
                            
                        
                     is high,                         
                            
                                
                                    V
                                
                                
                                    m
                                    e
                                    m
                                
                            
                        
                     is clamped to ground. During this “refractory” period, the neuron cannot spike, as all the input current                         
                            
                                
                                    I
                                
                                
                                    i
                                    n
                                    j
                                
                            
                        
                     is absorbed by                         
                            
                                
                                    M
                                
                                
                                    12
                                
                            
                        
                    .”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify S.A. Aamir’s integrated artificial neuron device in view of Indiveri to teach a refractory circuit configured to inhibit integration by the integrator circuit for an inhibition duration after said generation of said output signal by the generator circuit. The motivation to do so would be to design a low power circuit to implement an LIF neuron (Indiveri, pg. IV-820, sec. 1 Introduction, “The asynchronous communication protocol used to interface neuromorphic devices containing spiking elements is based on the Address-Event Representation… [a]s the AER communication protocol is being embraced by a growing number of research groups…hardware implementations of AER pulse-based neural networks… and of vision sensors containing photoreceptors interfaced to spiking elements…are becoming more and more widespread…[t]hese devices will be practically realizable only if the pulse generating elements have minimal power consumption (locally)… and implement pulse-frequency saturation 
Regarding claim 5, S.A. Aamir as modified in view of Yung and in view of Indiveri, teaches the integrated circuit of claim 4, wherein: the resistive-capacitive circuit includes a capacitor coupled between said supply node and the gate of the first MOS transistor (S.A. Aamir, pg. 65, see fig. 2(c) of the capacitor coupled between                        
                             
                             
                            
                                
                                    i
                                
                                
                                    R
                                    e
                                    f
                                    r
                                
                            
                        
                       and                         
                            
                                
                                    V
                                
                                
                                    S
                                    S
                                
                            
                        
                     that is coupled to the CMOS invertor coupled to the gate of the first MOS transistor), and a resistor coupled between the gate of the second MOS transistor and the reference node(Yung, Col. 5 lines 40-47, fig. 3 elements 212, 214, “Resistor capacitor circuit RC1 has a resistor 214 connected to…FET 212 [i.e., the second MOS transistor] and to ground.” Where ground is coupled to the reference node                        
                             
                            
                                
                                    V
                                
                                
                                    r
                                    e
                                    s
                                    e
                                    t
                                
                            
                        
                    .). 
	Regarding claim 6, S.A. Aamir as modified in view of Yung and in view of Indiveri, teaches the integrated circuit of claim 5, wherein: the capacitor is a CMOS capacitor (S.A. Aamir, pg. 64, sub- sec. C Power and Area, “Designed blocks have been optimized for area/power by utilizing MOS gate capacitors….” & pg. 65, sec. V Measured Results, fig. 3(a), “A 1.9                        
                            ×
                        
                    1.9                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     prototype chip is fabricated in a low-K 1P9M 65-nm low-power digital CMOS process….” Which houses the MOS gate capacitors).
Regarding claim 7, S.A. Aamir as modified in view of Yung and in view Indiveri teaches the integrated circuit according to Claim 4, wherein the first MOS transistor when actuated for the inhibition duration connects the input node which receives the input signal to the reference node (Indiveri, pgs. IV-821-822, sec. 3.2 Refractory period, figure. 1, As Figure 1 details the MOS transistor M12 that when activated for the refractory period/inhibition duration, connects the input node which receives the input signal to the reference node (i.e. ground)). 
wherein the first electrode of the first MOS transistor is directly electrically connected to the input node (Indiveri, pgs. IV-821-822, sec. 3.2 Refractory period, figure. 1, As Figure 1 details the MOS transistor M12’s first electrode is directly connected to the input node.).  
Regarding claim 9, S.A. Aamir as modified in view of Yung and in view of Indiveri teaches the integrated circuit according to Claim 1, wherein the first MOS transistor when actuated for the inhibition duration connects the input node which receives the input signal to the reference node (Indiveri, pgs. IV-821-822, sec. 3.2 Refractory period, figure. 1, As Figure 1 details the MOS transistor M12 that when activated for the refractory period/inhibition duration, connects the input node which receives the input signal to the reference node(i.e. ground)).  
Regarding claim 10, S.A. Aamir as modified in view of Yung and in view of Indiveri teaches the integrated circuit according to Claim 1, wherein the first electrode of the first MOS transistor is directly electrically connected to the input node(Indiveri, pgs. IV-821-822, sec. 3.2 Refractory period, figure. 1, As Figure 1 details the MOS transistor M12’s first electrode is directly connected to the input node.).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Indiveri. "A low-power adaptive integrate-and-fire neuron circuit." Proceedings of the 2003 International Symposium on Circuits and Systems, 2003. ISCAS'03. Vol. 4. IEEE, (2003, “Indiveri”) in view of Sourikopoulos et al. “A 4-fJ/spike artificial neuron in 65 nm CMOS technology.” Frontiers in neuroscience. (2017 Mar 15, Sourikopoulos) and in view of Arthur et al. (US 2012/0150781, “Arthur) 


Regarding claim 11, Indiveri teaches an integrated circuit, comprising: an input node configured to receive an input signal(Indiveri, pgs. IV-821-822, see figure 1 where the input node receives the input current                         
                            
                                
                                    I
                                
                                
                                    i
                                    n
                                    j
                                
                            
                        
                    ); an integrator circuit having a first terminal directly connected to the input node and a second terminal directly connected to ground, wherein said first terminal generates an integrated output signal from said input signal(Indiveri, pgs. IV-821-822, see figure 1 where                          
                            
                                
                                    C
                                
                                
                                    m
                                    e
                                    m
                                
                            
                        
                     has its first terminal                         
                            
                                
                                    V
                                
                                
                                    m
                                    e
                                    m
                                
                            
                        
                     connected to the input node and its second terminal directly connected to ground and the input current                         
                            
                                
                                    I
                                
                                
                                    i
                                    n
                                    j
                                
                            
                        
                     is integrated linearly by                         
                            
                                
                                    C
                                
                                
                                    m
                                    e
                                    m
                                
                            
                        
                    );  a pulse generator circuit having a first terminal directly connected to the input node and a second terminal directly connected to ground(Indiveri, pgs. IV-821-822, see figure 1 in which transistor M1’s gate is connected directly to the input node and transistor M2’s electrode is connected to ground); a refractory circuit having an input connected to receive a pulse generated by the pulse generator circuit, said refractory circuit comprising(Indiveri, pgs. IV-821-822, see figure 1 in which the node attached to transistors M9 and M10, receives its input pulse from the node attached to transistors M4 and M5): a first MOS transistor having a first electrode that is directly connected to the input node, a second electrode that is directly connected to ground( Indiveri, pgs. IV-821-822, see figure 1, in which transistor M12 has its first electrode connected to the input node and has its second electrode connected to ground). 
Indiveri does not teach: a second MOS transistor having a first electrode that is directly connected to a supply node, a gate configured to receive the pulse and a second electrode that is directly connected to a gate of the first MOS transistor. 
However, Sourikopoulos teaches: a second MOS transistor having a first electrode that is directly connected to a supply node, a gate configured to receive the pulse and a second electrode that is directly connected to a gate of the first MOS transistor (Sourikopoulos, pgs. 3-4, sec. The Artificial Neuron Circuit Design, fig.1, See figure 1, in which transistor                         
                            M
                            
                                
                                    P
                                
                                
                                    2
                                
                            
                            '
                            s
                        
                     first electrode is directly connected to VDD and its gate is configured to receive the pulse from transistors                         
                            M
                            
                                
                                    P
                                
                                
                                    3
                                
                            
                        
                     and                         
                            M
                            
                                
                                    N
                                
                                
                                    3
                                
                            
                        
                    , and                         
                            M
                            
                                
                                    P
                                
                                
                                    2
                                
                            
                            '
                            s
                        
                     second electrode is direly connected to the gate of  transistor                         
                            M
                            
                                
                                    N
                                
                                
                                    k
                                
                            
                        
                    ).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Indiveri’s integrated circuit in view of Sourikopoulos to teach a second MOS transistor having a first electrode that is directly connected to a supply node, a gate configured to receive the pulse and a second electrode that is directly connected to a gate of the first MOS transistor. The motivation to do so would be to design and improve a low-power artificial neuron circuit (Sourikopoulos, pg. 2, sec. Introduction, “Based upon these previous works, this paper describes the design and measurement results of a new family of silicon AN. It was designed under the guidelines of (i) a biophysically meaningful model, (ii) a minimum energy dissipation, (iii) an analog circuit that would allow a complete time variation modeling of the membrane potential and (iv) a resulting topology, that when implemented in CMOS technology, it would occupy a minimum area in order to enable large scale integration. This unique combination of characteristics resulted in a neuron topology that was measured to consume several orders of magnitude less energy than the values encountered either for BN or the AN reported so far.”).  
Indiveri does not teach: and 5 3618601.1CUSTOMER NO. 117381PATENT APPLICATIONDocket No. 50649-01281a resistor-capacitor circuit comprises a resistor and capacitor connected in series with each other between the supply node and ground, wherein a series connection node of the resistor-capacitor circuit is directly connected to the gate of the first MOS transistor.
and 5 3618601.1CUSTOMER NO. 117381PATENT APPLICATIONDocket No. 50649-01281a resistor-capacitor circuit comprises a resistor and capacitor connected in series with each other between the supply node and ground, wherein a series connection node of the resistor-capacitor circuit is directly connected to the gate of the first MOS transistor (Aruthr, paras. 102-135, fig.7A, fig. 8, See  fig. 8 where a RC circuit is shown that is comprised of resistor R and capacitor C and are connected in series with each other between the supply node 61D and ground and the RC circuit is directly  connected to gate of the transistor switch 61B). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Indiveri’s integrated circuit in view of Arthur to teach: and 5 3618601.1CUSTOMER NO. 117381PATENT APPLICATIONDocket No. 50649-01281a resistor-capacitor circuit comprises a resistor and capacitor connected in series with each other between the supply node and ground, wherein a series connection node of the resistor-capacitor circuit is directly connected to the gate of the first MOS transistor. The motivation to do so would be to incorporate spike-timing dependent plasticity (STDP) in the circuit to better emulate the actual functions of biological neurons (Arthur, para. 0004, “Synaptic conductance is a measure of amount of influence a synapse will have on its post-synaptic target when the synapse is activated by a pre-synaptic spike. The synaptic conductance can change with time as a function of the relative spike times of pre-synaptic and post-synaptic neurons, as per spike-timing dependent plasticity (STDP). The STDP rule increases the conductance of a synapse if its post-synaptic neuron fires after its pre-synaptic neuron fires, and decreases the conductance of a synapse if the order of the two firings is reversed.”). 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Indiveri. "A low-power adaptive integrate-and-fire neuron circuit." Proceedings of the 2003 International Symposium on Circuits and Systems, 2003. ISCAS'03. Vol. 4. IEEE, (2003, “Indiveri”) in view of Sourikopoulos et al. “A 4-fJ/spike artificial neuron in 65 nm CMOS technology.” Frontiers in neuroscience. (2017 Mar 15, Sourikopoulos) and in view of Arthur et al. (US 2012/0150781, “Arthur) and further in view of  S.A. Aamir et al., "A highly tunable 65-nm CMOS LIF neuron for a large scale neuromorphic system," ESSCIRC Conference 2016: 42nd European Solid-State Circuits Conference,(2016, “S.A. Aamir”).
Regarding claim 12, Indiveri in view of Sourikopoulos and in view of Arthur teaches the device according to Claim 11, but does not teach: wherein the capacitor is a CMOS capacitor.
However S.A. Amir teaches: wherein the capacitor is a CMOS capacitor (S.A. Aamir, pg. 64, sub- sec. C Power and Area, “Designed blocks have been optimized for area/power by utilizing MOS gate capacitors….” & pg. 65, sec. V Measured Results, fig. 3(a), “A 1.9                
                    ×
                
            1.9                
                    
                        
                            m
                            m
                        
                        
                            2
                        
                    
                
             prototype chip is fabricated in a low-K 1P9M 65-nm low-power digital CMOS process….” Which houses the MOS gate capacitors).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Indiveri’s integrated circuit in view of Sourikopoulos and in view of Arthur and further in view of S.A. Amir to teach: wherein the capacitor is a CMOS capacitor. The motivation to do so would be to use a capacitor that provides the optimal chip surface area and low power(S.A. Aamir, pg. 64, sub- sec. C Power and Area,  “For large-scale integration, power consumption is reduced by decreasing the nominal tunable bias range between 10 nA to 500 nA (provided by capacitive analog memory, See Fig. 1a)…[d]esigned blocks have been optimized for area/power by utilizing MOS gate capacitors, usage of thin and  [a]s a result, the neuron consumes static power of less than 15                
                    μ
                
            W.”). 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM CLARK STANDKE whose telephone number is (571)270-1806. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:30 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ADAM C STANDKE/
 Examiner, Art Unit 2122   
                                                                                                                                                                                         
/ERIC NILSSON/Primary Examiner, Art Unit 2122